Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Gupta (US 8460779) which teaches a turbomachine part comprising a wall which comprises a first, second, and transition zones, an array of riblets being formed on each zone for reducing drag. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, the transition zone comprises a central portion located between the first and the second end on which the riblets comprise both the height and the width which are respectively equal to the height and the width of the riblets of the first zone, and also a spacing equal to the spacing of the riblets of the second zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANDREW THANH BUI/Examiner, Art Unit 3745           

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745